Case 3:19-cv-01024-DWD Document 57 Filed 01/15/21 Page 1 of 6 Page ID #141




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KENNADO TAYLOR,                           )
                                           )
                      Plaintiff,           )
                                           )
 vs.                                       )          Case No. 19-cv-1024-DWD
                                           )
 BILL MCCARRON,                            )
 MARK JOHNS, and                           )
 JANE DOE,                                 )
                                           )
                      Defendants.          )

                              MEMORANDUM & ORDER

DUGAN, District Judge:

       By motion dated April 29, 2020, Plaintiff Kennado Taylor, an inmate in the custody

of the Illinois Department of Corrections, seeks leave to file an amended complaint.

Pursuant to Federal Rule of Civil Procedure 15(a), leave to file an amended complaint

should be freely granted. For incarcerated litigants, that general rule is curtailed by the

restrictions of the Prison Litigation Reform Act (PLRA), which requires that district courts

perform a screening function and dismiss any non-meritorious claims. See 28 U.S.C. §

1915A. Any portion of a complaint that is legally frivolous, malicious, fails to state a claim

upon which relief may be granted, or asks for money damages from a defendant who is

immune by law from such relief must be dismissed. 28 U.S.C. § 1915A(b). Accordingly,

the Court will review the proposed amended complaint and will dismiss any improper

claims.

                       ALLEGATIONS IN THE AMENDED COMPLAINT

       At this stage, Taylor’s allegations are to be liberally construed. See Rodriguez c.
Case 3:19-cv-01024-DWD Document 57 Filed 01/15/21 Page 2 of 6 Page ID #142




Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009). In his proposed amended

complaint, Taylor alleges that on September 13, 2019, an individual identified as STA2

Mike, a supervisor, told him to keep walking when another detainee asked Taylor a

question. Mike, an individual identified as STA1 John Doe #1, STA1 Mark (now known

to be Defendant Mark Johns), and STA1 Jane Doe #2 forced him out of his room and took

him to a different room where Mike and John Doe #1 slammed him on the bed. John Doe

#1 then choked him and punched him in the face. Johns then hit him in the face while

Mike tried to stop them from beating Taylor. Jane Doe #2 said that she could not watch

and left. Johns and John Doe #1 remained in the room hitting Taylor, but Mike left the

room. Then the John Doe continued assaulting Taylor. When they all left, Jane Doe #2, a

nurse, came in and gave Taylor a shot that stopped his breathing and caused him to have

heart palpitations and chest pain. Taylor also alleges that Mike, in his role as a supervisor,

created a custom or policy allowing or encouraging the others to engage in illegal acts. 1

        Based on the allegations in the amended complaint, the Court organizes Taylor’s

claims into the following counts:

        Count 1:         Fourteenth Amendment claim for excessive force against Mike,
                         Mark Johns, John Doe #1, and Jane Doe #2;

        Count 2:         Fourteenth Amendment claim for inadequate medical care against
                         Jane Doe #1, a nurse; and

        Count 3:         Respondeat superior claim against Mike, in his capacity as a
                         supervisor, for creating a custom or policy that allowed or
                         encouraged others to engage in illegal acts

1Plaintiff states that he was a pretrial detainee at the time of his detention at Chester Mental Health. Given
this allegation, the Court will apply the Fourteenth Amendment standard, rather than the Eighth
Amendment standard, for purposes of this Order. The applicable standard is subject to change should
additional information in the future establish that Plaintiff was not a pretrial detainee.
Case 3:19-cv-01024-DWD Document 57 Filed 01/15/21 Page 3 of 6 Page ID #143




The Court and the parties shall use this designation in future pleadings and orders. Any

other claim that is mentioned in the amended complaint but not addressed in this Order

should be considered dismissed without prejudice as inadequately pleaded.

                                         ANALYSIS

        The constitutional rights of pretrial detainees are “derived from the Due Process

Clause of the Fourteenth Amendment, rather than the Eighth Amendment, which is

applicable to convicted prisoners.” Smith v. Dart, 803 F.3d 304, 309 (7th Cir. 2015)(citations

omitted). Pretrial detainees are to remain free from “punishment,” while prisoners are

“entitled to be free from conditions that constitute ‘cruel and unusual punishment.’” Id.

(citing Farmer v. Brennan, 511 U.S. 825, 832 (1994) and Bell v. Wolfish, 441 U.S. 520, 535

(1979)). A standard of objective reasonableness applies to excessive force claims brought

by pretrial detainees. See Kingsley v. Hendrickson, 135 S.Ct. 2466 (2015). That standard

extends to other claims brought by pretrial detainees, including those alleging improper

or inadequate medical care. See Miranda v. County of Lake, 900 F.3d 335 (7th Cir. 2018).

   I.      Count 1

        The proposed amended complaint states a claim for the objectively unreasonable

use excessive force against Defendants Mike, Mark Johns, John Doe #1, and Jane Doe #2.

Taylor adequately alleges that each Defendant was present and either participated in or

turned a blind eye to an unwarranted physical assault on him.

        Despite stating a claim against Defendant Johns, however, the Court will dismiss

Count 1 against him. Plaintiff’s claims in his initial complaint stated a claim against
Case 3:19-cv-01024-DWD Document 57 Filed 01/15/21 Page 4 of 6 Page ID #144




Defendant Johns. After he was identified as the proper party, the Court attempted to

serve Defendant Johns, but the request for waiver of service was returned unexecuted on

May 6, 2020, with a notation indicating that Mr. Johns has passed away. (Doc. 38). Plaintiff

was given 90 days to file a motion for substitution of party and warned that the failure to

substitute would result in the dismissal of Defendant Johns from this action pursuant to

Federal Rule of Civil Procedure 25(a)(1). (Doc. 41). To date, no such substitution has been

made. As such, Plaintiff’s claims against Defendant Johns are dismissed without

prejudice pursuant to Rule 25(a)(1). Count 1 survives screening and shall proceed against

Mike, John Doe #1, and Jane Doe #2.

   II.       Count 2

          As explained in the Court’s threshold order (Doc. 21), Plaintiff states a claim for

inadequate medical care against the Jane Doe nurse, identified above as Jane Doe #1.

While his claim that he stopped breathing is incredible, he alleges that he was improperly

administered a medication which caused him pain and suffering, which is sufficient to

state a claim at this time.

   III.      Count 3

          Plaintiff alleges that Mike was a supervisor who created a custom or policy that

allowed and encouraged individuals to engage in illegal acts like the assault described in

his amended complaint. The doctrine of respondeat superior does not apply in § 1983 cases.

Shields v. Illinois Dept. of Corr., 746 F.3d 782, 789 (7th Cir. 2014) (citing Iskander v. Village of

Forest Park, 690 F.2d 126, 128 (7th Cir. 1982)). While there are exceptions for corporate or

governmental agency-endorsed unconstitutional customs or policies, Defendant Mike is
Case 3:19-cv-01024-DWD Document 57 Filed 01/15/21 Page 5 of 6 Page ID #145




an improper defendant for such a claim. See generally Monell v. Dept. of Social Services of

the City of New York, 436 U.S. 658, 690-91 (1978)(extending § 1983 liability to constitutional

violations resulting from the policy or custom of a municipality). As such, Taylor’s policy

and custom claim against Mike does not survive screening and will be dismissed with

prejudice as to Defendant Mike.

                                       CONCLUSION

       For the above-stated reasons, Plaintiff’s motion for leave to file amended

complaint (Doc. 36) is GRANTED in part. The Clerk of Court is DIRECTED to docket

Plaintiff’s amended complaint. Count 3 of the amended complaint is DISMISSED

without prejudice. Count 1 shall proceed against Defendants Mike, John Doe #1, and

Jane Doe #2. Count 2 shall proceed against Jane Doe #2. Plaintiff’s claims against

Defendant Mark Johns in Count 1 are DISMISSED without prejudice pursuant to

Federal Rule of Civil Procedure 25(a)(1). The Clerk of Court shall TERMINATE

Defendant Johns as a party to this action.

       The Clerk of Court shall REINSTATE Defendants John Doe #1 (STA1) and Mike

(STA2) on the docket sheet and shall add Defendant Jane Doe #2 (STA1). The Clerk of

Court is DIRECTED to TERMINATE Defendant Bill McCarron as a party to this action

because the amended complaint contains no allegations against him. McCarron’s motion

for extension of time to file answer (Doc. 53) is MOOT.

       The Clerk of Court is further directed to prepare for Defendant Mike, the

supervising officer involved in the alleged September 2019 assault, (1) Form 5 (Notice of

a Lawsuit and Request to Waive Service of a Summons) and (2) Form 6 (Waiver of Service
Case 3:19-cv-01024-DWD Document 57 Filed 01/15/21 Page 6 of 6 Page ID #146




of Summons). The Clerk is DIRECTED to mail these forms and a copy of the amended

complaint to Defendant’s place of employment. Service shall not be made on the Doe

defendants until Plaintiff identifies each by name in a properly filed motion for

substitution. The Director of Chester Mental Health Center shall remain a party to this

action until the unknown parties are identified or dismissed from this action.

       Plaintiff is REMINDED of his continuing obligation to inform the Clerk of Court

and each opposing party of any address changes. Failure to comply with this order may

result in dismissal for want of prosecution or for failure to abide by an order of the Court.

FED. R. CIV. P. 41(b).

       SO ORDERED.

       Dated: January 15, 2021



                                                         ______________________________
                                                         DAVID W. DUGAN
                                                         United States District Judge
